        Case 2:17-cv-04196-GEKP Document 90 Filed 05/09/19 Page 1 of 11



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAURN THOMAS,                                 :
                                               :
                         Plaintiff,            :
                                               :              Case No. 2:17-CV-04196-GEKP
       -v.-                                    :
                                               :
CITY OF PHILADELPHIA,                          :
MARTIN DEVLIN, PAUL                            :
WORRELL, and JAMES                             :
GIST,                                          :
                                               :
                         Defendants.           :

                      PLAINTIFF’S SURREPLY TO DEFENDANTS’
              REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

       Defendants’ Reply Brief misconstrues controlling federal law, distorts and ignores

evidence of record on liability, and presents a baseless challenge Plaintiff’s expert on police

practices. Plaintiff therefore submits this brief Surreply.

       A. There is sufficient evidence to establish the Monell claims

              1.   Dr. McCauley is qualified and the record supports his findings.

       In an effort to undermine the municipal liability claim, Defendants launch an ill-

conceived broadside on the findings of Dr. R. Paul McCauley. Dr. McCauley’s credentials are

unassailable, as reflected in his Curriculum Vitae,1 the many occasions over the past three

decades when he has been qualified as an expert in state and federal courts, his years devoted to

training law enforcement professionals, and his extensive scholarship in areas directly relevant to

this case. Courts have consistently permitted criminal justice experts such as Dr. McCauley to




1
       Dr. McCauley’s Curriculum Vitae is attached as Exhibit A.
        Case 2:17-cv-04196-GEKP Document 90 Filed 05/09/19 Page 2 of 11



testify in a wide variety of cases involving police and municipal practices, including allegations

of a failure to train, supervise, or discipline officers.2

        Defendants do not challenge Dr. McCauley’s qualifications.3          As detailed in the

Plaintiff’s Response to Defendants’ Motion for Summary Judgment, Dr. McCauley’s

background and experience, and the voluminous materials reviewed by him, provide a more than

adequate foundation for his expert opinions.

        Efforts to challenge Dr. McCauley’s findings in numerous other cases have failed. For

example, in McDaniels v. City of Philadelphia, 234 F. Supp. 637, 646-647 (E.D. Pa. 2017), the

Court found that the City’s challenge to Dr. McCauley’s findings—which parallel the defense

arguments in this case—were “nothing more than a credibility attack that is inappropriate for




2
        See, e.g., United States v. Perez, 280 F.3d 318, 342 (3d Cir. 2002) (drug trafficking
practices); Vann v. City of New York, 72 F.3d 1040, 1050-51 (2d Cir. 1995) (training and
supervision of officers); Thomas v. City of New Orleans, 687 F.2d 80 (5th Cir. 1982) (code of
silence). See also City of Oklahoma City v. Tuttle, 471 U.S. 808, 105 (1985); Larez v. City of
Los Angeles, 946 F.2d 630, 635 (9th Cir. 1991); Parker v. D.C., 850 F.2d 708, 713 (D.C. Cir.
1988); Voutour v. Vitale, 761 F.2d 812, 822 (1st Cir. 1985); Fiacco v. City of Rensselaer, N.Y.,
783 F.2d 319, 332 (2d Cir. 1986). There is a broad range of other subjects on which such
testimony is appropriate. See, e.g., Kopf v. Skyrm, 993 F.2d 374, 378-79 (4th Cir. 1993) (abuse
of discretion to exclude proposed testimony on proper use of canines and slapjacks); Young v.
City of Killeen, Tex., 775 F.2d 1349, 1351 (5th Cir. 1985) (proper method to approach suspect);
Anthony v. Baker, 767 F.2d 657, 665 (10th Cir. 1985) (appropriate investigative techniques);
Hild v. Bruner, 496 F. Supp. 93, 98 (D.N.J. 1980) (psychological testing of police officers);
Thomas v. City of New Orleans, 687 F.2d 80, 83 (5th Cir. 1982) (code of silence); Bonsignore v.
City of New York, 521 F. Supp. 394, 400-01 (S.D.N.Y. 1981), aff’d, 683 F.2d 685 (2d Cir. 1982)
(code of silence, city’s system for identifying unstable officers).
3
        The standard under Federal Rule of Evidence 702 is quite broad. See Tuf Racing Prods.,
Inc. v. Am. Suzuki Motor Corp., 223 F.3d 585, 591 (7th Cir. 2000) (experts can be qualified even
if not academics or scholars); In re Paoli R.R. Yard PCB Litigation, 35 F.3d 717, 741 (3d Cir.
1994).


                                                    2
        Case 2:17-cv-04196-GEKP Document 90 Filed 05/09/19 Page 3 of 11



summary judgment.” Indeed, there are many federal cases in which Dr. McCauley’s expertise

and conclusions on police practices were found reliable and admissible.4

       Defendants cite to a single case, Woloszyn v. County of Lawrence, 396 F.3d 314 (3d Cir.

2005), to support their objections to Dr. McCauley’s findings. In Woloszyn, however, the issue

was limited to whether there was a sufficient evidentiary basis to support Dr. McCauley’s

findings in a prison suicide case, and the Third Circuit found only that the record was inadequate

to support the opinion on the lack of training in suicide prevention. Here, as discussed below,

the evidence of record fully supports Dr. McCauley’s findings.

           2. There is evidence of widespread customs and policies.

       As detailed in Plaintiff’s initial submission, from at least 1978 through well after Mr.

Thomas’s arrest, PPD officers, and the Homicide Unit in particular, engaged in patterns of

misconduct—fabrication, coercion, and suppression of evidence—identical to the misconduct

that led to Mr. Thomas’s wrongful arrest and imprisonment. This evidence is not, as Defendants

suggest, too “remote.”5 Rather, the record examined by Dr. McCauley shows a pervasive,

ongoing pattern of misconduct from at least the 1970s through the 1990s and beyond. The


4
        See Doswell v. City of Pittsburgh, Civil Action No. 07-0761, 2009 WL 1734199, at *12-
13 (W.D. Pa. June 16, 2009) (denying summary judgment on claim that the Pittsburgh Police
Department failed to train and supervise its employees based in part on Dr. McCauley’s opinion
that the department’s internal investigation practices were deficient); Williams v. Twp. of W.
Deptford, Civil Action No. 05-1805, 2008 WL 1809134, at *11 (D.N.J. Apr. 22, 2008) (denying
municipality’s motion for summary judgment in part due to Dr. McCauley’s opinion that police
department’s procedures for investigating complaints of excessive force were inadequate). See
also Surface v. Conklin, 2018 WL 6257984 (S.D. Ohio Nov. 30, 2018); Stokes v. Janosko, 2018
WL 3361456 (W.D. Pa. July 10, 2018); Devine v. Middletown Twp., 2016 WL 1728372 (E.D.
Pa. Apr. 29, 2016); Chatman v. City of Johnstown, 2005 U.S. Dist. LEXIS 27769 (W.D. Pa. Nov.
14, 2005).
5
        In the authority cited by Defendants, Watson v. Abington Township, 478 F.3d 144, 156
(3d Cir. 2007), the analogous prior misconduct ended many years before the constitutional
violation took place in that case.


                                                3
        Case 2:17-cv-04196-GEKP Document 90 Filed 05/09/19 Page 4 of 11



continuing nature of the misconduct is critical as the same patterns persisted time and again in

the years leading to Mr. Thomas’s arrest and thereafter.

       Defendants ignore this evidence and focus only on Dr. McCauley’s analysis of eight

other homicide cases, arguing that this evidence is inadequate to show widespread misconduct.

To the contrary, the eight homicide cases arose in the same time frame, involved the defendant

officers and others with whom they closely worked, and show striking similarities to this case.

Defendants’ effort to minimize the significance of the eight cases is surprising given the City’s

efforts to restrict access to other Homicide Files for analysis in Anthony Wright v. City of

Philadelphia, et al., E.D. Pa. No. 16-5020. The files secured in Wright were ultimately provided

in discovery in this case. And Defendants fail to acknowledge that three of the eight convictions

have been reversed and three are currently under review by the District Attorney’s Conviction

Integrity Unit. See Dep. of Andrew Wellbrock, Ex. 57 to Plaintiff’s Memorandum in Opposition

to Motion for Summary Judgment (“Plaintiff’s Opposition”), at 13-14, 69.

       Defendants also disregard Dr. McCauley’s analysis of more than 1,000 IAD

investigations, numerous class actions in federal court related to investigatory abuses by PPD

officers in the period immediately prior to Mr. Thomas’s arrest, governmental data, and the

findings of PPD, City, and DOJ officials.6       Defendants trivialize the deposition testimony

Captain Francis Healey, Special Legal Advisor to the Police Commissioner, whose knowledge of

PPD operations is peerless, and Detective Dusak, who was a codefendant of Devlin and Worrell

in the Anthony Wright litigation. In similar fashion, Defendants focus on limited points made by




6
       See Plaintiff’s Opposition at 23-25, 45-59.


                                                4
        Case 2:17-cv-04196-GEKP Document 90 Filed 05/09/19 Page 5 of 11



Inspector Nodiff, and ignore his concessions regarding the training deficiencies discussed in Dr.

McCauley’s report.7

       Defendants ignore extensive evidence on the lack of proper training and supervision,8 and

persist in arguing that the record does not support a Monell claim.            Among the evidence

disregarded by Defendants are admissions by the defendant officers that they had never received

training on the importance, when seeking an arrest warrant, of including evidence that negates

probable cause. Indeed, at his deposition Detective Worrell made plain that he had not been

trained to include “exculpatory information in an affidavit for a warrant,” and that he includes

only what he “believes to be the truth.”9 Detective Devlin confirmed that he was taught not to

include exculpatory facts or evidence that the witness who was used to establish probable cause

had lied.10 Thus, subjective opinions contradicted by available evidence—and not objectively

reasonable facts—were the guidepost for determining the existence of probable cause.

       The failure to properly train, supervise, and discipline led Detectives Devlin and Worrell

to believe that it was entirely proper to employ unlawful interrogation techniques, suppress

material facts, and exclude evidence negating probable cause from arrest warrant affidavits.11

Prevailing customs, policies, and practices in the PPD caused the arrest and prosecution of

Shaurn Thomas and other demonstrably innocent men.
7
       See Dr. McCauley’s Report, Ex. 126 to Plaintiff’s Opposition, at 17-18.
8
       See Plaintiff’s Opposition at 16-20, 46-59.
9
       See Exhibit 21 to Plaintiff’s Opposition at 52-53.
10
       See Exhibit 20 to Plaintiff’s Opposition at 222-223.
11
        Defendants cite Blankenhorn v. City of Orange, 485 F.3d 463 (9th Cir. 2007), to support
the argument that there is insufficient evidence to support a claim of failure to train. In this case,
unlike Blankenhorn, the evidence of the City’s deliberate indifference to the need for proper
training and supervision far exceeds “the failure to train one officer.” Id. at 484.


                                                  5
        Case 2:17-cv-04196-GEKP Document 90 Filed 05/09/19 Page 6 of 11



       Finally, Defendants are plainly wrong with respect to the legal standard, suggesting that

City of Canton requires a plaintiff produce overwhelming evidence of police misconduct. As we

have already made clear, Monell claims may be established by custom or practice and may even

be shown by a single incident, and certainly by considerably less evidence of widespread

misconduct than has been shown in this case.12

           3. Constructive knowledge of City policymakers.

       Defendants make several untenable arguments. First, that Plaintiff cannot prove a Monell

claim without evidence that specific, named policymakers had knowledge of prior patterns of

misconduct before Mr. Thomas’s arrest. The Third Circuit has made clear that a plaintiff need

only show constructive knowledge of policymakers, and that a specific policymaker need not be

identified. See Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990); Kneipp v. Tedder, 95

F.3d 1199, 1213 (3d Cir. 1996); Olivieri v. Cnty. of Bucks, 502 F. App’x 184, 190 (3d Cir. 2012);

Washington-Pope v. City of Philadelphia, Civil Action No. 12-4300, 2015 WL 7450522, at *15

(E.D. Pa. Nov. 24, 2015).13

       Second, Defendants’ reliance on Montgomery v. DeSimone, 159 F.3d 120 (3d Cir. 1998),

is off the mark. In DeSimone, the Court did not, as Defendants suggest, require that a plaintiff

prove that a supervisor affirmatively approved of unlawful police practices. Rather, the Court

found that “a failure to train, discipline or control can only form the basis for Section 1983


12
        See Plaintiff’s Opposition at 45-46, 56-60, 66-69, and Dr. McCauley’s Report (Ex. 126 to
Plaintiff’s Opposition). An officer’s misconduct during an incident, and the failure to investigate
and discipline, may give rise to a Monell claim even in the absence of prior incidents of a similar
nature. Grandstaff v. Borger, 767 F.2d 161, 171 (5th Cir. 1985).
13
        Defendants misconstrue McTernan v. City of York, 564 F.3d 636 (3d Cir. 2009), Andrews
v. City of Philadelphia, 895 F.2d 1469 (3d Cir. 1990), and Rees v. Office of Children and Youth,
474 F. App’x 139 (3d Cir. 2012), to support their argument that a plaintiff must identify specific
policymakers. That is not Third Circuit law.


                                                 6
        Case 2:17-cv-04196-GEKP Document 90 Filed 05/09/19 Page 7 of 11



municipal liability if the plaintiff can show both contemporaneous knowledge of the offending

incident or knowledge of a prior pattern of similar incidents and circumstances under which the

supervisor’s action or inaction could be found to have communicated a message of approval to

the offending subordinate.” Id. at 127. This Court made a similar finding in Bell v. Connor, No.

12-2625, 2014 WL 6606410, at *5-*6 (E.D. Pa. Nov. 20, 2014). Thus, a supervisor’s inaction

may lead to the inference that he or she had approved a subordinate’s transgression, but there is

no affirmative requirement of supervisory approval.

       Third, Defendants claim that Hernandez v. Borough of Palisades Park, 58 F. App’x 909

(3d Cir. 2003), mandates that a Monell claim may only be proven by evidence of numerous prior

constitutional violations. In fact, while Hernandez states that “[g]enerally . . . known prior

constitutional violations” are often relied upon, id. at 913, other types of evidence, including

prior and subsequently incidents that are similar to the misconduct in question, may support a

finding of municipal liability.14

       On the issue of the City’s dysfunctional disciplinary system, Defendants miss the point in

arguing that Detectives Devlin and Worrell had not accumulated a large number of citizen

complaints prior to Mr. Thomas’s arrest. First, the detectives did have a total of five misconduct

complaints filed against them, four of which arose before Mr. Thomas’s arrest. Consistent with

Dr. McCauley’s finding that citizen complaints were not properly investigated and acted upon,

not one of these complaints was sustained.            Second, Dr. McCauley found that the PPD

disciplinary system was, in the period before and long after Mr. Thomas’s arrest, fundamentally

flawed in numerous respects, including the failure to have an effective process in place to



14
       See Estate of Roman v. City of Newark, 914 F.3d 789, 799 (3d Cir. 2019); Bordanaro,
871 F.2d at 1167; Grandstaff, 767 F.2d at 171.


                                                  7
        Case 2:17-cv-04196-GEKP Document 90 Filed 05/09/19 Page 8 of 11



facilitate the filing of complaints, and that victims of misconduct were often deterred from even

making complaints.15

       Dr. McCauley provided a fully informed opinion that the defendant officers had reason to

believe that they could commit constitutional violations without fear of adverse consequences.

The evidence demonstrates the City’s deliberate indifference to the need to properly train,

supervise, and discipline officers in light of known constitutional violations. While Defendants

are free to argue to the jury that City policymakers just did not know what was going on under

their collective noses, there are no grounds to support summary judgment.

       B.      The remaining arguments in Defendants’ reply brief are misplaced or
               incorrect.

       First, Plaintiff agrees that a determination of probable cause must be based on the

“totality of the circumstances.” Otherwise, how could a plaintiff prove what was omitted from

the affidavit of probable cause or recklessly misrepresented as opposed to the police officer

cherry-picking the facts and deliberately omitting exculpatory facts, as the Defendants did here?

However, the “totality of circumstances” does not permit the Defendants to reconstruct the

affidavit to include information that purportedly bolster their claim of “probable cause” after the

fact. As the Third Circuit made clear in Dempsey v. Bucknell University, 834 F.3d 457, 470 (3d

Cir. 2016), “the district court must identify any improperly asserted or omitted facts, and if it

determines there were reckless misrepresentations or omissions, ‘excise the offending

inaccuracies and insert the facts recklessly omitted’ from the affidavit and assess whether the

reconstructed affidavit would establish probable case.” Id. (quoting Wilson v. Russo, 212 F.3d

781, 789 (3d Cir. 2000)). Dempsey did not say anything about giving defendants a “second bite

at the apple” to establish probable cause.


15
       See Dr. McCauley’s Report, Ex. 126 to Plaintiff’s Opposition at 11-12.

                                                8
        Case 2:17-cv-04196-GEKP Document 90 Filed 05/09/19 Page 9 of 11



       Second, Defendants’ novel argument that Heck v. Humphrey requires this Court to

instruct the jury that it must accept the “fact” that the Stallworths were involved in the Martinez

murder has no basis in law, and Defendants do not cite any case where such an instruction was

given. Moreover, it is up to the jury to decide the Stallworths’ credibility.

       Finally, Defendants argue Plaintiff has tried to circumvent this Court’s earlier ruling

dismissing the Plaintiff’s claim that the Defendants withheld exculpatory evidence in violation of

Brady. Defendants’ Reply at 12-14. The Defendants have misunderstood Plaintiff’s reference to

Haley v. City of Boston, 657 F.3d 39 (1st Cir. 2011). As Plaintiff noted: “Dr. McCauley’s global

analysis of the PPD found that the customs and practices related to the fabrication and

concealment of evidence in this case were widespread . . . .” Pl.’s Oppn. at 46. Plaintiff’s claims

for conspiracy to violate his constitutional rights and for fabrication of evidence encompass all

the deliberate and reckless conduct of the Defendants, including the coerced confessions, failure

to evaluate the credibility of the Stallworths’ claims, ignoring the documents in the homicide file

showing that Shaurn Thomas was at the YSC on the morning of November 13 (and failing to

follow up on these findings), and deliberately concealing evidence that would have revealed

other suspects and directly contradicting the Stallworths’ version of events.

                                         CONCLUSION

       For all the reasons stated above and in Plaintiff’s Opposition to Defendants’ Motion for

Summary Judgment and the Plaintiff’s Counterstatement of Material Facts, Plaintiff respectfully

requests that the Court deny Defendants’ Motion for Summary Judgment.




                                                  9
      Case 2:17-cv-04196-GEKP Document 90 Filed 05/09/19 Page 10 of 11



                                          Respectfully submitted,

Dated: May 9, 2019                        /s/ Stephen D. Brown
                                          Stephen D. Brown
                                          James Figorski
                                          Tiffany Engsell
                                          Stefanie A. Tubbs
                                          DECHERT LLP
                                          Cira Centre
                                          2929 Arch Street
                                          Philadelphia, PA 19104
                                          (215) 994-4000

                                          Paul Messing
                                          KAIRYS, RUDOVSKY, MESSING,
                                          FEINBERG, LIN
                                          718 Arch Street, Suite 501 South
                                          Philadelphia, PA 19106
                                          (215) 925-4400

                                          Attorneys for Plaintiff Shaurn Thomas




                                     10
      Case 2:17-cv-04196-GEKP Document 90 Filed 05/09/19 Page 11 of 11



                              CERTIFICATE OF SERVICE

       I, Stefanie A. Tubbs, hereby certify that on Thursday, May 9, 2019, the foregoing

Surreply to Defendants’ Reply in Support of their Motion for Summary Judgment was served on

Defendants City of Philadelphia, Martin Devlin, and Paul Worrell via this Court’s Electronic

Case Filing System.



Dated: May 9, 2019                               /s/ Stefanie A. Tubbs
                                                 Stefanie A. Tubbs
